Title: From John Adams to William Tudor, Sr., 24 September 1816
From: Adams, John
To: Tudor, William, Sr.



Sir—
Quincy Sept 24th. 16

I have received your favour of the 22d, & the French translation of my letter with Mably’s, & Marmontels original billets, which I lent to your father. You are welcome to publish the whole or any part of my Letters to your father & the papers I sent him—You may insert them in your own way & I have no objection to your stating that they came from your & y’r fathers & your Grandfathers / friend
John Adams